UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4662


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY ARNOLD GREENE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00949-RBH-1)


Submitted:   February 13, 2012            Decided:   February 29, 2012


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lionel S. Lofton, LOFTON & LOFTON, P.C., Charleston, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley Arnold Greene appeals his conviction following

a    conditional    guilty       plea   to   possession         of   a    firearm     by   a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

On   appeal,   Greene      contends     that      the    district        court   erred     in

denying his motion to suppress the gun officers found in the

trunk of his vehicle.            Finding no error, we affirm.

            In reviewing the district court’s denial of a motion

to     suppress,     “[w]e        review         the     district        court’s    legal

determinations de novo and its factual determinations for clear

error.”     United States v. Kelly, 592 F.3d 586, 589 (4th Cir.

2010).     When the district court has denied a suppression motion,

“we construe the evidence in the light most favorable to the

government.”       Id.

            Greene       first    contends        that    the   vehicle      search      was

invalid because it was not incident to a lawful arrest.                             While

Greene’s factual premise is accurate, his conclusion is not. 1

There is a well-established exception to the warrant requirement

for automobile searches.             Under this exception, “[i]f a car is


       1
       Greene contends for the first time that the officers did
not have reasonable, articulable suspicion to conduct the open-
air canine sniff.   (Appellants Reply Br. at 1-5, 4th Cir. ECF
No. 30).   However, because Greene did not raise that issue in
his opening brief, he has abandoned that claim. See Edwards v.
City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).



                                             2
readily mobile and probable cause exists to believe it contains

contraband, the Fourth Amendment thus permits police to search

the vehicle without more.”                    Pennsylvania v. Labron, 518 U.S.

938,       940    (1996)     (citation      omitted).            Further,       “it      is    well

settled that a ‘positive alert’ from a drug detection dog, in

and of itself, provides probable cause to search a vehicle.”

United States v. Branch, 537 F.3d 328, 340 n.2 (4th Cir. 2008).

                  Greene’s    second    argument         —     that    the   search       of      the

trunk       was    outside     the    scope     of    a      warrantless        search        —    is

likewise meritless.             See Kelly, 592 F.3d at 589-90 (“The scope

of a search pursuant to [the automobile] exception is as broad

as    a     magistrate        could    authorize.              Thus,    once    police         have

probable cause, they may search ‘every part of the vehicle and

its    contents       that     may    conceal      the       object    of    the    search.’”)

(quoting          United     States    v.   Ross,        456    U.S.     798,      825    (1982)

(citation omitted)).

                  Accordingly, we affirm the district court’s judgment. 2

We    dispense       with     oral    argument       because      the    facts      and       legal




       2
       Because we conclude that the officer had probable cause to
search   Greene’s  vehicle   based  on   the   canine’s  positive
indication of narcotics, we find it unnecessary to address
Greene’s additional argument regarding the applicability of the
doctrine of inevitable discovery.



                                               3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4